314 F.3d 1003
KYOCERA CORPORATION, Plaintiff-Counter-Defendant-Appellant,v.PRUDENTIAL-BACHE TRADE SERVICES, INC., fdba Prudential-Bache Trade Corporation, Prudential Capital & Investment Services, Inc., Lapine Technology Corporation, and Lapine Holding Company, Inc., Defendants-Counter-Claimants-Appellees.Lapine Technology Corporation, Plaintiff-Appellee,v.Kyocera Corporation, Defendant-Appellant.Lapine Technology Corporation, Plaintiff-Counter-Claim-Defendant-Appellee,v.Kyocera Corporation, Defendant-Counter-Claimant-Plaintiff-Appellant,v.Prudential-Bache Trade Order Services, Inc., fdba Prudential-Bache Trade Corporation; Prudential Capital & Investment Services, Inc., Defendants-Counter-Claimants-Appellees.
No. 01-15630.
No. 01-15653.
No. 01-16182.
No. 01-16394.
No. 01-16528.
No. 01-16392.
United States Court of Appeals, Ninth Circuit.
Filed December 17, 2002.

Angela L. Padilla, Morrison & Foerster, LLP, San Francisco, CA, Shirley M. Hufstedler, Esq., Morrison & Foerster, LLP, Los Angeles, CA, for Plaintiff-Counter-Defendant-Appellant.
Charles S. Treat, Paul H. Dawes, Latham & Watkins, San Francisco, CA, for Defendants-Counter-Claimants-Appellees.
Before SCHROEDER, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court,1 it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.



Notes:


1
 Judge Tashima was recused